9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 1 of 20




                                                  9:18-cv-03530-DCN-BM
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 2 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 3 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 4 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 5 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 6 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 7 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 8 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 9 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 10 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 11 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 12 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 13 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 14 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 15 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 16 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 17 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 18 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 19 of 20
9:18-cv-03530-DCN   Date Filed 12/20/18   Entry Number 1   Page 20 of 20
